Title: To James Madison from John Swartwout, 6 October 1815
From: Swartwout, John
To: Madison, James


                    
                        Sir,
                        New York 6 Oct. 1815
                    
                    Robert R Hunter Esqr. of this City will hand you this letter. Mr. Hunter is anxious to receive the appointment of a consul at some Port in France.
                    As an uniform friend to his Country firmly attached to its republican institutions & administration, his character in private life all render him highly worthy the confidence of the Government. Should he succeed in his application it will reflect honor on the country & be at the same time highly flattering to his Numerous and respectable republican fri[e]nd[s] & also to yr. Obt Hble servt
                    
                        
                            Jno Swartwout
                            
                        
                    
                